DETAILED ACTION
1.	This action is responsive to the following communication: After Final Consideration Program Response filed on 01/27/2021.
  
Allowable Subject Matter
2.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 17 and 20 when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations “a mode selector that allows reversible locking of a position parameter, such that when the position parameter is locked, user-initiated movement of the puck allows specification of the three-dimensional position only along a surface of a virtual plane or over a surface of a virtual sphere; and a height indicator configured to provide a visual indication of the elevation of the three-dimensional position, the height indicator being positioned on a virtual line extending between the puck and the reference point, a distance between the height indicator and. the reference point on the graphical user interface corresponding to a radius of the three-dimensional position multiplied by a cosine of an elevation angle of the three-dimensional position, such that the height indicator is coincident with the puck when the elevation angle is zero and approaches the reference point when the elevation angle approaches -90 degrees or +90 degrees, the height indicator being exactly one of: a single graphic element positioned on the virtual line, the single graphic element 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        February 12, 2021